J-A04020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WESTLEY RETZLER

                            Appellant                  No. 202 EDA 2016


               Appeal from the Order Entered November 5, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-MD-0001861-2015

BEFORE: SHOGAN, J., SOLANO, J., and PLATT, J.*

JUDGMENT ORDER BY SOLANO, J.:                     FILED FEBRUARY 07, 2017

        Pro se Appellant Westley Reztler appeals from the order denying him

in forma pauperis status. We dismiss.

        The facts that led to entry of the order are unnecessary for our

disposition.1   The docket reflects a timely appeal.    Appellant timely filed a

court-ordered Pa.R.A.P. 1925(b) statement, which the court deemed

“illegible and incoherent.” Trial Ct. Op., 8/16/16, at 2.

        This Court issued a rule to show cause as to why this appeal should

not be transferred to the trial court as a summary appeal. After considering
____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
  Briefly, this appeal is related to Appellant’s summary appeal of a traffic
citation, in which he was found not guilty. We note that generally there is
no right to counsel in summary cases. Commonwealth v. Smith, 868 A.2d
1253, 1256 (Pa. Super.), appeal denied, 877 A.2d 462 (Pa. 2005).
J-A04020-17


Appellant’s response, this Court discharged the show-cause order. Order,

4/1/16.   This Court additionally ordered the trial court to, among other

things, provide the notes of testimony to Appellant within thirty days. This

Court then stated, “Appellant shall also be permitted to file an amended

Pa.R.A.P. 1925(b) statement within twenty-one (21) days of receipt of the

notes of testimony.” Id. On April 14, 2016, the trial court filed the transcript

of the notes of testimony at issue.       On April 20, 2016, the trial court

indicated it sent a certified transcript to Appellant.      The trial court docket

and record do not reflect whether Appellant ever filed an amended Rule

1925(b) statement with the trial court, but on June 9, 2016 (well beyond the

21-day deadline), Appellant filed a handwritten Rule 1925(b) statement with

this Court.

      Apart from the issues presented by Appellant’s late filing of his Rule

1925(b) statement, Appellant’s brief materially inhibits our ability to consider

his appeal.    The brief is rambling, replete with ad hominem attacks, and

devoid of legal authority supporting his claim to relief.

              [I]t is an appellant’s duty to present arguments that
              are sufficiently developed for our review. The brief
              must support the claims with pertinent discussion,
              with references to the record and with citations to
              legal authorities. Citations to authorities must
              articulate the principles for which they are cited.

              This Court will not act as counsel and will not
              develop arguments on behalf of an appellant.
              Moreover, when defects in a brief impede our ability
              to conduct meaningful appellate review, we may


                                      -2-
J-A04020-17


              dismiss the appeal entirely or find certain issues to
              be waived.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citations

omitted), appeal denied, 29 A.3d 796 (Pa. 2011).           “While this court is

willing to liberally construe materials filed by a pro se litigant, we note that

appellant is not entitled to any particular advantage because [he] lacks legal

training.”   Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super.

1996) (citation omitted). We are barred from acting as his counsel and

developing his arguments for him. See Kane, 10 A.3d at 331. The defects

in Appellant’s brief are so substantial in inhibiting our review that we hereby

dismiss.2

       Appeal dismissed.




____________________________________________
2
  This Court, in an unrelated case, previously quashed Appellant’s appeal
based on deficiencies in his pro se appellate brief. See Commonwealth v.
Retzler, 3083 EDA 2011, at 3 (Pa. Super., Dec. 11, 2012) (unpublished
memorandum decision); see also Commonwealth v. Retzler, 2543 EDA
2014, at 3 n.1 (Pa. Super., Nov. 16, 2015) (unpublished memorandum
decision) (observing handwritten brief was substantially illegible and
unintelligible); Commonwealth v. Retzler, 479 EDA 2012, at 1 (Pa.
Super., July 18, 2013) (unpublished memorandum decision) (acknowledging
Appellant’s handwritten brief was “lacking in multiple critical respects”).



                                           -3-
J-A04020-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2017




                          -4-